EXAMINER'S COMMENT
	The purpose of this corrected notice of allowance is to correct what appears to be a comma at the end of claim 2.  The examiner apologizes for the oversight.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the allowed claims filed on 8/22/2019, claim 2, line 3, at the end of the claim, delete the comma “,” and replace it with a period - - . - -.

	REASONS FOR ALLOWANCE
As indicated in the reasons for allowance mailed on 2/2/2022, the following is an examiner’s statement of reasons for allowance:
In relation to the patentability of claim 1, the examiner of record has been unable to find pertinent prior art references that disclose or suggest, in combination, a needle shield rotationally fixed and axially slidable with respect to the housing and comprising at least one bearing surface, where the needle shield moves from a first position to a triggering position to a second position; a rotator axially fixed relative to the housing that is rotated relative to the housing when the bearing surface of the needle shield moves proximally through holes in the rotator, where the rotator moves to form a lock that prevents the needle shield from moving distally after the needle shield has moved from the triggering position to the second position; and a latch axially fixed to relative to the housing and rotatable relative to both the housing and the rotator when the needle shield moves from the first position to the triggering position.
In relation to the patentability of claim 10, the examiner of record has been unable to find pertinent prior art references that disclose or suggest, in combination, a clicker mechanism that generates an audible sound during the delivery of the medicament, a needle shield rotationally fixed and axially slidable with respect to the housing and comprising at least one bearing surface, where the needle shield moves from a first position to a triggering position to a second position; a latch carrier axially fixed relative to the housing comprising a latch that is rotatable relative to the housing and to the latch carrier when the needle shield moves from the first position to the triggering position; and a spring having a proximal end attached to the plunger assembly and a distal end attached to the latch carrier and axially fixed relative to the housing.
Based on the above observations on patentability, claims 1-20 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783